ACCEPTED
                                                                                                01-13-00739-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          4/27/2015 12:03:19 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK




                                           F       ORREST    L SANDERSON, III
                                                                    Attorney at Law
                                                                             FILED IN
                                                                   1st COURT OF APPEALS
                                                     DIRECT PHONE LINE   : (512) 581-8
                                                                        HOUSTON,         290
                                                                                        TEXAS
   807 PECAN ST.                                                    F AX   (5 12) 303
                                                                   4/27/2015 12:03:19
                                                                         :            -6 766PM
BASTROP, TEXAS 78602                                        EMAIL: fls-atty@hotmail.com
                                                                   CHRISTOPHER A. PRINE
                                                                                Clerk
April 27, 2015

Mr. Christopher A. Prine, Clerk
FIRST COURT OF APPEALS
301 Fannin
Houston, TX 77002-2066


Re:    Cause No.s 01-13-00739-CR; 01-13-00740-CR; 01-13-00741-CR;
       01-13-00742-CR; Benny Joseph Walker v. The State of Texas


Dear Mr. Prine:

Please be advised that the email address that you currently have for this office is
incorrect. The correct email is that presented on this letterhead, i.e.:
                               fls-atty@hotmail.com
Please correct your records accordingly. As a result of the incorrect email, this
office has not been receiving email notifications regarding this case, including the
notice of judgment and opinion rendered February 3, 2015.

Yours very truly,


Forrest L Sanderson, III
Appointed Counsel for Benny Joseph Walker




Criminal Defense                   Appellate Law                       General Practice